DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 15/784,437 is responsive to communications filed on 01/11/2021, in response to the Final Rejection of 11/12/2020. Claims 1-26 have been canceled. Claims 27, 39, and 44 have been amended. Currently, claims 27-46 are pending and are presented for examination.

Response to Arguments
3.	Applicant has filed terminal disclaimers (T.Ds) with respect to of U.S. Patent No. U.S Patent No. US8970823B2 (Application No. 13/767,167) and U.S Patent No. US9115986B2 (Application No. 14/525,953). The terminal disclaimers were approved by the office on 01/11/2021. Therefore, the rejection of double patenting has been withdrawn.
	Applicant’s remarks, see page 2, with respect to the arguments have been fully considered and are persuasive.  There are no issue(s) remaining.
	
Allowable Subject Matter
4.	Claims 27-46 are allowed.

Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance: The prior art either singly or in combination fails to specifically disclose the limitations of the independent claims as set forth in applicants amendment and associated remarks and terminal disclaimer (T.D) filed 01/11/2021. 

	Most Pertinent Prior Art(s):
Yu (US2015/0015701A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ON S MUNG/Primary Examiner, Art Unit 2486